United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-2829
                                     ___________

Todd Curtis Myers,                        *
                                          *
            Appellant,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Minnesota.
                                          *
Anoka County Sheriff, et al.,             *       [UNPUBLISHED]
                                          *
            Appellees.                    *
                                     ___________

                                Submitted: December 29, 2010
                                   Filed: February 17, 2011
                                    ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Minnesota inmate Todd Myers appeals the district court’s1 grant of summary
judgment dismissing his 42 U.S.C. § 1983 claims against the Anoka County Sheriff,
Detention Deputy Andrew Schroeder, and unnamed Nursing Staff and “Dr. on Call”
defendants for causing the delayed medical treatment of a broken jaw Myers suffered
during an assault by another inmate at the Anoka County Jail.



      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.
        After careful de novo review of the record, we conclude that the district court
(i) did not abuse its discretion by dismissing Myers’s claims against the unnamed
medical staff defendants because he failed to identify and serve those defendants for
more than a year after filing this action, see Fed. R. Civ. P. 4(m); (ii) properly granted
summary judgment in favor of Deputy Schroeder because, even crediting Myers’s
disputed testimony that he told Schroeder immediately after the assault that he needed
to see a doctor or nurse because his jaw and face hurt, Myers admitted that he
complained of pain in his jaw to a nurse “at the next Med line” and received some
medical attention, so any failure by Schroeder to seek medical attention for Myers was
not the cause of any delay in providing the necessary treatment; and (iii) properly
dismissed the official capacity claims because Myers failed to identify any Anoka
County policy that violated his constitutional rights. Nor did the district court abuse
its discretion in denying Myers’s request for the appointment of counsel. See Phillips
v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-